Citation Nr: 0504099	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  00-12 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for myasthenia gravis.  


REPRESENTATION

Appellant represented by:	Charles L. Holsworth, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The veteran and her parents


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from June 15, 1999, to July 
28, 1999.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 199 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied service connection for myasthenia 
gravis.  The case was remanded for additional development in 
September 2001 and again in January 2003.  In May 2001 the 
veteran and her parents testified at a personal hearing at 
the RO.  In December 2004, she and her parents testified 
before the undersigned Veterans Law Judge.  A copy of this 
hearing transcript is also of record.    

At the 2004 personal hearing, the veteran raised the issue of 
entitlement to service connection for numerous disorders, to 
include osteoporosis, a heart murmur, and plasmapheresis, as 
secondary to the taking of steroids for her myasthenia 
gravis.  These issues have not been properly developed or 
certified for appellate consideration.  For this reason and 
due to the decision reached below concerning entitlement to 
service connection for myasthenia gravis, these matters are 
referred to the RO.  


FINDING OF FACT

The competent and probative medical evidence of record 
establishes that the veteran's chronic myasthenia gravis had 
its onset during active service.  


CONCLUSION OF LAW

A preexisting chronic disorder, myasthenia gravis, was 
incurred and/or aggravated during veteran's active service.  
38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.306(a) (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & to Assist

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of this issue which would result from a remand 
solely to allow the RO to apply the VCAA would not be 
justified.

Service Connection

The appellant contends that she had no symptoms of myasthenia 
gravis prior to service, that her active service exacerbated 
the disease, and thus, myasthenia gravis began during active 
service.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).  

Service connection and VA compensation benefits are awarded 
for disability resulting from injury suffered or disease 
contracted in line of duty in "the active military, naval, or 
air service".  38 U.S.C.A. § 1110.  The term, "active 
military, naval, or air service" includes "any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24)(B) (West 2002); 38 C.F.R. § 3.6(c) (2004).  

A veteran is presumed to be in sound condition at the time of 
enlistment except as to conditions noted at the time of 
examination, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002).  

The plain language of this statute provides that the 
presumption of soundness is rebutted only if clear and 
unmistakable evidence establishes both that (1) the condition 
existed prior to service and (2) the condition was not 
aggravated by service.  A claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOGCPREC 3-2003 (July 16, 
2003); see generally Cotant v. Principi, 17 Vet. App. 116, 
124 (2003) (Court raised the question of the proper 
interpretation of sections 1111 and 1153 and the validity of 
the pertinent part of 38 C.F.R. § 3.304(b) under that 
interpretation).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2003).  

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b) (2004).  

The requirement of an increase in disability in 38 C.F.R. 
§ 3.306 applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C.A. § 1153 and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C.A. § 1111.  VAOGCPREC 3-2003 
(July 16, 2003); see generally Jordan v. Principi, 17 Vet. 
App. 261, 266 (2003) (Court cited the VA General Counsel's 
opinion that 38 C.F.R. § 3.304(b) was invalid because it 
conflicted with 38 U.S.C.A. § 1111 insofar it did not require 
clear and unmistakable evidence to establish the preexisting 
condition was not aggravated by such service).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

Service medical records discloses that the veteran complained 
of cramping in her legs at time of service entrance, and when 
seen in July 1999 she complained and received treatment for 
muscle pain in the arms and legs.  She was also seen for 
chest pains and congestion.  She said that her arms and legs 
kept giving out on her and that she experienced tingling in 
the feet, hands, and fingers.  Examination showed essentially 
normal sensation throughout.  When seen a couple of days 
later in the neurology clinic for muscle weakness in the 
extremities, tingling in the hands, and numbness in the feet, 
it was noted that these condition existed prior to 
enlistment.  She was found to be unfit for military service 
due to multiple "sensory disorders" that existed prior to 
service and she received an administrative discharge.  

Post service private treatment records from 1999 reflect that 
the veteran underwent numerous tests and treatment, to 
include a Tensilon test and an electromyograph (EMG) which 
showed myasthenia gravis.  She was treated with numerous 
medications, to include Prednisone.  

In a March 2000 statement, a private physician, K. T. W., 
M.D., indicated that the veteran had been a patient since 
1991 and never exhibited signs of symptoms of myasthenia 
gravis until her period of military service.  She added that 
the veteran had been born with this condition but had 
remained completely asymptomatic until her symptoms 
manifested themselves during her military service.  In 
another statement dated in May 2000 this physician reiterated 
that myasthenia gravis is a congenital condition that, in the 
veteran's case, was exacerbated during her time in military 
service.  No symptoms were evident prior to boot camp.  

Another private physician, B. R. S., M.D., reported in a May 
2000 statement that he had been following the appellant for 
her myasthenia gravis.  He noted that her problems began 
shortly after she entered the military and he opined that her 
initial exacerbation might have been triggered by sleep 
deprivation, increased stress, as well as a flu-like illness.  

At a January 2002 VA examination, the veteran reported that 
within 1 to 2 weeks of basic training, she developed flu-like 
symptoms and had subsequently had problems walking.  She had 
double vision, mild shortness of breath, and some dysphagia.  
She was ultimately discharged due to her condition.  
Following a review of her medical history and an examination, 
the VA examiner found that her history was consistent with 
the diagnosis of myasthenia gravis.  The examiner found no 
significant residuals, however.  The veteran refused 
additional diagnostic testing.  

The RO determined that the VA examination report did not 
adequately answer the questions of whether the veteran had 
myasthenia gravis, and, if so, whether this condition 
preexisted service and was aggravated therein.  In a May 2002 
VA examination addendum, the examiner noted that without 
further diagnostic tests, he was unable to make a specific 
diagnosis, and thus, could not say whether the condition was 
congenital, acquired, or familial.  

The appellant and others have provided testimony in support 
of her claim in 2001 and, more recently, in December 2004.  
The appellant and her parents testified that she was very 
active during high school and played basketball, soccer, and 
volleyball during high school.  At the 2004 hearing, it was 
asserted that the appellant declined additional testing at 
the time of the 2002 VA examination because the tests had 
already been completed by her private physicians and were 
painful to undergo again.  At the hearing, she submitted 
additional treatment records.  She also submitted medical 
treatises pertaining to myasthenia gravis which were obtained 
from the internet.  A review of these treatises reflects that 
myasthenia gravis (weakness of the muscles) can be present at 
birth and that symptoms may first appear in adult women.  

The appellant does not contend that her myasthenia gravis did 
not preexist service.  She points out, however, that symptoms 
of this condition were not evident until after she was in 
military service and exacerbated by her experiences therein.  
This fact has been corroborated by statements made by her 
parents and by a private physician who had treated the 
appellant prior to service.  Additionally, the private 
medical records show extensive testing resulting in diagnosis 
and treatment for myasthenia gravis.

After a careful review of all relevant medical evidence, the 
Board concludes that the evidence supports establishment of 
service connection for myasthenia gravis.  The record does 
not contain any findings or diagnosis of myasthenia gravis 
prior to service.  While she did report some leg cramping at 
the time of service entrance, it was not until she 
subsequently underwent the stresses of boot camp that 
significant problems arose.  She was given an administrative 
discharge due to her complaints, and testing shortly after 
discharge revealed that her complaints were due to her 
preexisting myasthenia gravis.  She has submitted statements 
by two physicians who opine that her inservice experiences 
caused her condition to worsen.  

The Board finds the evidence as summarized above as competent 
and probative evidence that the appellant's preexisting 
myasthenia gravis was aggravated during her short time in 
military service.  The VA examination of record is inadequate 
to address the etiology of the appellant's condition.  
However, the private physicians' statements and the clinical 
documents of record are adequate to find that the appellant's 
preexisting condition increased in severity during service.  

The benefit of the doubt doctrine has been resolved in the 
appellant's favor in making this favorable determination.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for myasthenia gravis is 
granted.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


